138 Ind. App. 452 (1966)
214 N.E.2d 658
MEADOW RIDGE, INC.
v.
JONES, ETC. ET AL.
No. 20,377.
Court of Appeals of Indiana.
Filed March 9, 1966.
*453 Johnson and Carroll, of Evansville, for appellant.
Jerome L. Salm, Robert S. Matthews & Ralph E. Moore, of Evansville, for appellees.

ON MOTION TO DISMISS
MOTE, J.
This is an appeal from the Vanderburgh Circuit Court from a judgment therein rendered against appellant and in favor of appellees.
In effect, the judgment upheld the decision of the Evansville-Vanderburgh Metropolitan Board of Zoning Appeals denying to appellant a variation in a certain zoning ordinance of said City of Evansville.
The case is fully briefed and, indeed, has been assigned for oral argument. However, on February 16, 1966, appellees filed herein a motion to dismiss the appeal on the ground that the question raised by the appeal is now moot, it appearing from said motion, with supporting data, that said Board of Zoning Appeals has now granted the variance originally sought.
By direct inquiry of this Court of counsel for appellant, on March 1, 1966, said counsel by letter has stated that they "have no objections to the dismissal and join in the petition seeking the dismissal of the within cause."
In this situation it is now made to appear that the question presented by the appeal is either moot or that counsel for both parties desire dismissal.
The oral argument is now cancelled and in pursuance of appellees' motion and the concurrence by appellant's counsel joining in the petition for dismissal, this cause is now dismissed, costs taxed against appellant.
*454 Bierly, J., Carson, J., Faulconer, J., Hunter, J., Prime, C.J., Smith, P.J., and Wickens, J., concur.
NOTE.  Reported in 214 N.E.2d 658.